 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 DARIN SCOTT ROBBINS,                                   Case No.: 2:18-cv-00698-APG-VCF

 4           Petitioner                                       Order Dismissing Petition

 5 v.

 6 STATE OF NEVADA, et. al,

 7           Respondents

 8

 9          This court denied 28 U.S.C. § 2254 pro se habeas corpus petitioner Darin Scott Robbins’

10 application to proceed in forma pauperis and directed him to pay the $5.00 filing fee (ECF No. 5).

11 That order was served on Robbins at his address of record. More than the allotted time has passed,

12 and Robbins has not paid the filing fee or responded to this court’s order in any way. Thus, the

13 present action will be dismissed without prejudice for failure to comply with the court’s order to

14 pay the filing fee.

15          IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice as

16 set forth in this order.

17          IT IS FURTHER ORDERED that a certificate of appealability is denied, as jurists of

18 reason would not find the court’s dismissal of this improperly commenced action without prejudice

19 to be debatable or incorrect.

20

21

22

23
 1         IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel (ECF

 2 No. 2) is DENIED as moot.

 3         IT IS FURTHER ORDERED that the Clerk shall ENTER JUDGMENT accordingly and

 4 close this case.

 5                    Dated: October 17, 2018
                                                    _________________________________
 6                                                  ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                2
